Citation Nr: 1341398	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-19 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for post-traumatic arthritis of the third and fourth proximal interphalangeal joints of the left foot (i.e., left foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1983 until retiring in August 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  The additional development included affording the Veteran another VA compensation examination reassessing the severity of his left foot disability, particularly with regards to the post-traumatic arthritis.

While the AMC provided him another VA compensation examination, as requested, the VA examiner failed to address the previously-diagnosed post-traumatic arthritis, instead finding the Veteran did not have arthritis in his left foot.  The Board finds this was not in compliance with the Board's remand directives since the examiner did not reconcile his findings with those already of record.  So the Board must again remand the claim.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.


As already alluded to, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

The Board's November 2011 remand directed the VA compensation examiner to reassess the severity of the Veteran's left foot disability, in particular, the post-traumatic arthritis of the third and fourth proximal interphalangeal joints, which had been diagnosed via X-ray findings during a prior June 2007 VA examination.  The December 2011 VA examiner noted that imaging studies of the foot had been performed and there were no abnormal findings, which presumably included degenerative or traumatic arthritis.  The examiner thus did not address any of the questions in the Board's November 2011 remand directives relating to post-traumatic arthritis, including whether there is pain causing limitation of motion or other functional loss.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This most recent examiner's findings are contrary to other medical evidence of record and not in accord with the prior remand directives.  Consequently, the claim must be remanded again to ensure compliance with the original remand directives.

In addition, while the Veteran previously failed to reply to queries about potentially outstanding VA or private treatment records concerning his left foot disability, attempts should once again be made to obtain any relevant records not presently in the file. 


Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  As previously requested, ask the Veteran whether he has received any further evaluation or treatment for his left foot disability since his separation from service in August 2006, either from VA or private treatment providers.  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Thereafter, schedule the Veteran for another VA compensation examination reassessing the severity of his left foot disability, in particular, the post-traumatic arthritis of the third and fourth proximal interphalangeal joints that apparently already has been documented based on prior X-ray findings.

The examination must include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner is especially asked to comment on whether there is functional loss on account of the post-traumatic arthritis that was diagnosed during the June 2007 VA compensation examination, such as associated pain causing limitation of motion - including during prolonged or repetitive activity of any sort or when the pain is most problematic, i.e., during "flare ups."  And if at all possible, the examiner should try and quantify the amount of this additional disability, such as by specifying how much the Veteran's range of motion is further restricted in this circumstance.

If the examiner does not make a finding of arthritis, he is asked to particularly comment on the June 2007 VA examiner's diagnosis of post-traumatic arthritis involving toes three and four of the left foot.  In other words, if there is no current finding of arthritis, there has to be reconciliation with the prior X-ray indication of this at the conclusion of the prior June 2007 VA examination.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran another supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


